Citation Nr: 0032793	
Decision Date: 12/15/00    Archive Date: 12/28/00

DOCKET NO.  99-19 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for left otitis media with 
slight deafness, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1948 to 
August 1949.  

This matter arises from a July 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefit sought.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  

As a preliminary matter, in his substantive appeal, the 
veteran requested that he be afforded a personal hearing.  
However, in a statement received in February 2000, the 
veteran indicated that he no longer desired a personal 
hearing.  Accordingly, the Board will proceed with its review 
of the veteran's appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been identified and 
obtained by the RO.  

2.  The veteran's service-connected otitis media in the left 
ear is not objectively shown to involve suppuration or aural 
polyps.  

3.  The veteran has Level II hearing in his left ear.  

4.  Service connection is in effect for hearing impairment in 
the veteran's left ear only.  

5.  Total deafness in both the nonservice-connected right ear 
and the service-connected left ear is not demonstrated.  



CONCLUSION OF LAW

The criteria for assignment of an evaluation in excess of 10 
percent for the veteran's otitis media in the left ear with 
slight deafness have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.85, 4.87a, 
Diagnostic Codes 6100, 6200 (1998), effective prior to June 
10, 1999; 38 C.F.R. §§ 4.85, 4.87, Diagnostic Codes 6100, 
6200 (2000), effective June 10, 1999; Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran presently contends that his service-connected 
otitis media of the left ear with slight deafness is more 
severe than reflected by the currently assigned 10 percent 
evaluation.  In such cases, the VA has a duty to assist the 
veteran in developing facts which are pertinent to those 
claims.  See generally Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

In the present case, the Board finds that all relevant facts 
have been properly developed, and that all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained by the RO.  That evidence 
includes the veteran's service medical records, records of 
treatment following service, reports of VA rating 
examinations, and personal statements made by the veteran in 
support of his claim.  The Board has not been made aware of 
any additional relevant evidence which is available in 
connection with this appeal.  Therefore, no further 
assistance to the veteran regarding the development of 
evidence is required.  See Veterans Claims Assistance Act of 
2000; McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2000).  In 
addition, where entitlement to service connection has already 
been established, and an increase in a disability evaluation 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Moreover, where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2000).  

Historically, service connection for chronic suppurative 
otitis media of the left ear was granted by a November 1949 
rating decision, and a 10 percent evaluation was assigned, 
effective from August 6, 1949.  At that time, the veteran's 
hearing was found to be normal.  By a February 1955 rating 
decision, the veteran's 10 percent evaluation was waived from 
May 1, 1954 to December 2, 1954.  The 10 percent evaluation 
was continued from December 3, 1954.  By a November 1955 
rating decision, the veteran's service-connected disability 
was modified to reflect that he had incurred a slight hearing 
loss in his left ear.  The 10 percent evaluation was 
continued.  

In April 1999, the veteran submitted a claim for an increased 
rating for his service-connected left ear disability, 
contending in substance, that the severity of that disability 
had increased.  His claim was denied by a July 1999 rating 
decision.  This appeal followed.  

In support of his claim for an increased rating, the veteran 
submitted private clinical treatment records dating from 
March through June 1995.  Those records show that he had 
undergone a left tympanoplasty to correct a perforation in 
his left eardrum in April 1995.  The veteran was noted to 
experience hearing loss, but the treatment records show that 
he tolerated the procedure well.  There was no mention of any 
otitis media, suppurative process, or aural polyps.  

The veteran underwent a VA rating examination in July 1999.  
The report of that examination shows that the veteran 
indicated that he had reduced hearing primarily in his left 
ear.  The veteran indicated that he had been advised that he 
had a perforated eardrum in service, and that following a 
repair of the eardrum, he was discharged from service.  An 
audiological examination was conducted, which disclosed what 
was characterized as a very mild high-frequency sensorineural 
hearing loss in the right ear, and mild mixed hearing loss 
through 3000 Hertz (Hz) dropping to a moderate high-frequency 
sensorineural hearing loss at 4000 Hz in the left ear.  The 
audiological examination results, which found the veteran's 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
5
40
35
LEFT
35
30
15
35
50

The average pure tone decibel loss in the left ear was 32.  
(The average is computed from the results at 1000, 2000, 
3000, and 4000 Hz; the results at 500 Hz are only used to 
determine whether hearing loss disability, under VA 
standards, is present.)  See 38 C.F.R. § 4.85 (2000).  Speech 
audiometry revealed speech recognition ability of 88 percent 
in the left ear.  A tympanogram of the left ear suggested 
abnormal middle ear function.  The examiner offered that the 
veteran was what he characterized to be a "very marginal 
hearing aid candidate" with respect to the left ear.  

During the course of his examination, it was noted that the 
veteran had a history of otitis media, and that he had 
undergone a left tympanoplasty two years previously.  The 
veteran reported that he had experienced ringing in his ears, 
but that such symptoms had ended upon completion of the 
tympanoplasty.  On physical examination, the pinna were 
normal, and both eardrums were intact.  The left eardrum was 
characterized as sclerotic and thick.  No fluid was seen.  
The examiner concluded with relevant diagnoses of high-
frequency sensorineural hearing loss bilaterally, and post-
operative left tympanoplasty with good results.  

The veteran's left otitis media with slight deafness is rated 
pursuant to the criteria set forth in Diagnostic Code 6200.  
The criteria for evaluation of diseases of the ear were 
amended during the pendency of the veteran's appeal, 
effective June 10, 1999.  See 64 Fed. Reg. 25,210 (May 11, 
1999).  The new regulations are codified at 38 C.F.R. §§ 
4.85-4.87 (2000).  Under the old criteria in effect prior to 
June 10, 1999, for Diagnostic Code 6200, a 10 percent 
disability evaluation, the maximum allowed, was awarded for 
chronic suppurative otitis media, during the continuance of 
the suppurative process.  38 C.F.R. § 4.87a, Diagnostic Code 
6200 (1998).  Any rating was to be combined with ratings for 
loss of hearing.  Id.

Under the new criteria, effective June 10, 1999, a 10 percent 
disability evaluation, the maximum allowed, is awarded for 
chronic suppurative otitis media, mastoiditis, or 
cholesteatoma (or any combination), during suppuration, or 
with aural polyps.  38 C.F.R. § 4.87, Diagnostic Code 6200 
(2000).  Evaluations of hearing impairment, and complications 
such as labyrinthitis, tinnitus, facial nerve paralysis, or 
bone loss of the skull, are to be evaluated separately.

The Board has compared both the old version of 38 C.F.R. § 
4.87a, Diagnostic Code 6200 (1998), and the new version of 
the regulation under 64 Fed. Reg. 25,202-25,210 (1999), 
codified at 38 C.F.R. § 4.87, Diagnostic Code 6200 (2000).  
Although the regulations were rephrased, the elements to be 
considered in determining the degree of disability have not 
been changed to such an extent as to affect the outcome of 
the current claim.

In the present case, the veteran has not been shown to have 
any suppurative process in his left ear, and is not shown to 
have aural polyps.  None of the clinical treatment records 
disclosed the presence of otitis media, and the report of the 
July 1999 rating examination did not show that the veteran 
continued to suffer from that disorder.  However, the veteran 
was noted to suffer from impaired hearing in his left ear 
which will be considered separately.  

Based on the foregoing, the Board thus, finds that a 
preponderance of the evidence reflects that the veteran's 
otitis media is not suppurative and a higher rating is not 
available under both the old and new criteria for Diagnostic 
Code 6200, given, as noted above, that there is no current 
evidence of suppurative otitis media.  See 38 C.F.R. §§ 4.87a 
and 4.87, Diagnostic Code 6200, effective prior to and after 
June 10, 1999.

The standards for rating an impairment of auditory acuity are 
set forth at 38 C.F.R. §§ 4.85 et seq. (2000).  The Board 
observes that, in evaluating service-connected hearing 
impairment, disability ratings are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  

Effective June 10, 1999, certain regulatory changes were also 
made to the criteria for evaluating audiological 
disabilities.  See 64 Fed. Reg. 25202-25210 (1999) codified 
at 38 C.F.R. §§ 4.85-4.87 (1999).  See Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).

The Board observes that summary information accompanying the 
regulatory changes to the rating criteria for evaluating 
audiological disabilities specifically indicates that, except 
for certain "unusual patterns of hearing impairment", the 
regulatory changes do not constitute liberalizing provisions.  
38 C.F.R. § 4.86 (2000).  The "unusual patterns of hearing 
impairment" include cases where the pure tone thresholds at 
each of the four specified frequencies (1,000, 2,000, 3,000 
and 4,000 Hertz) is 55 decibels or more, or where the pure 
tone thresholds are 30 decibels or less at 1,000 Hertz and 70 
decibels or more at 2,000 Hertz. The veteran's bilateral 
hearing loss pattern does not fit the requirements of an 
unusual pattern of hearing impairment, with pure tone 
thresholds at each of the four specified frequencies at 55 
decibels or more or where the pure tone thresholds are 30 
decibels or less at 1,000 Hertz and 70 decibels or more at 
2,000 Hertz.  Neither hearing loss pattern is evident in the 
current case.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry testing 
in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz per 
second.  The rating schedule establishes eleven different 
auditory acuity levels designated from Level I for 
essentially normal auditory acuity to Level XI for profound 
deafness.  38 C.F.R. §§ 4.85, 4.87, Diagnostic Codes 6100- 
6110 (effective prior to June 10, 1999) and 38 C.F.R. §§ 
4.85, 4.87, Diagnostic Code 6100 (effective June 10, 1999).  
In situations where service connection has been granted for 
defective hearing involving one ear, and the veteran does not 
have total deafness in both ears, a maximum 10 percent 
evaluation is assignable where hearing in the service-
connected ear is at level X or XI.  See 38 C.F.R. §§ 3.383, 
3.385, 4.85, 4.87, 4.87, Table VII, Diagnostic Codes 6100, 
6101 (prior to June 10, 1999) and 38 C.F.R. §§ 4.85-4.87, 
Diagnostic Code 6100 (effective June 10, 1999); see also 
VAOPGPREC 32-97 (O.G.C. Prec. 32-97). 

Applying the pertinent rating criteria to the veteran's July 
1999 rating examination results yields a numerical category 
designation of II for the left ear (between 42 and 49 average 
pure tone decibel hearing loss, with between 84 and 90 
percent of speech discrimination.)  Entering the category 
designations for the veteran's left ear into Table VII 
produces a disability percentage evaluation of zero-percent, 
under Diagnostic Code 6100.  Based upon this evidence, a 
rating in excess of the current rating is not warranted under 
the rating criteria in effect prior to and after June 10, 
1999.  See Table VII, 38 C.F.R. § 4.85, prior to June 10, 
1999 and 38 C.F.R. §§ 4.85-4.87, effective June 10, 1999.

The veteran's arguments that his service-connected left ear 
disability, including otitis media and hearing loss, are more 
severely disabling than the currently assigned 10 percent 
have been considered.  The Board has also considered the 
arguments advanced by the veteran's service representative 
that the case should be remanded for an additional VA rating 
examination because the examiners who conducted the July 1999 
examination had not reviewed the veteran's claims file.  
However, the Board observes that under the applicable rating 
criteria for evaluating both otitis media and for hearing 
loss, the veteran would not be entitled to receive a 
compensable evaluation for his service-connected left ear 
disability.  Even so, given that the veteran's 10 percent 
rating has been in effect for more than 50 years, it is 
considered to be a protected rating and cannot be reduced.  
See 38 C.F.R. § 3.951 (2000).  

Further, the Board finds that the results of the VA rating 
examination of July 1999, while not based upon a review of 
the evidence contained within the veteran's claims file, were 
entirely consistent with the veteran's clinical history.  The 
examiner noted the veteran's history of having undergone a 
left tympanoplasty and the history of otitis media in 
service.  The clinical findings contained in the examination 
report were consistent with the private medical treatment 
records the veteran submitted in support of his claim.  
Therefore, the Board finds that the July 1999 rating 
examination was not inadequate in that it offered a clear and 
accurate representation of the veteran's overall disability 
picture.  Accordingly, the Board finds that it is not 
necessary to remand the case back to the RO for an additional 
rating examination.  

The Board must conclude, therefore, that the preponderance of 
the evidence is against the veteran's claim for entitlement 
to an evaluation in excess of 10 percent for his otitis media 
of the left ear with slight deafness.  As noted, he is not 
shown to have any suppuration or aural polyps in his left 
ear.  Accordingly, the veteran would not be entitled to 
assignment of a compensable rating under Diagnostic Code 
6200.  Likewise, the severity of his left ear hearing loss 
has not been found to warrant assignment of a compensable 
evaluation under Diagnostic Code 6100.  Therefore, the Board 
finds that the veteran's appeal must be denied.  

The potential application of Title 38 of the Code of Federal 
Regulations (2000) have also been considered, in addition to 
the provisions of 38 C.F.R. § 3.321(b)(1) (2000).  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The 
Board has carefully considered the veteran's contentions in 
this case.  However, there has been no showing that the 
disability under consideration has caused marked interference 
with employment, has necessitated frequent periods of 
hospitalization, or otherwise renders impracticable the 
regular schedular standards.  The Board recognizes that the 
veteran currently experiences hearing impairment, and that he 
underwent a left tympanoplasty in 1995.  However, he has not 
undergone any inpatient treatment since that time, and he is 
not shown to be unable to obtain or retain gainful employment 
as a result of his left ear disability.  The Board finds no 
evidence of an exceptional or unusual disability picture in 
this case which renders impracticable the application of the 
regular schedular standards.  In that regard, the Board 
observes that the applicable rating criteria contemplate 
higher disability ratings for the veteran's otitis media of 
the left ear with slight deafness on a schedular basis.  
However, his objectively manifested symptomatology has not 
been found to be of such severity as to warrant an evaluation 
in excess of that presently assigned on a schedular basis.  
Likewise, referral for consideration of an extraschedular 
evaluation is not warranted here.  See 38 C.F.R. 
§ 3.321(b)(1); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

As the preponderance of the evidence is against the veteran's 
claim for an initial rating in excess of 10 percent for his 
otitis media of the left ear with slight deafness, the 
benefit of the doubt doctrine is not applicable.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. § 5107; ; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Should the veteran's disability picture change, he 
may apply at any time for an increase in his assigned 
disability rating.  See 38 C.F.R. § 4.1.  At present, 
however, the Board finds no basis upon which to grant a 
rating in excess of 10 percent for the veteran's service-
connected otitis media of the left ear with slight deafness.  



ORDER

Entitlement to an evaluation in excess of 10 percent for the 
veteran's otitis media of the left ear with slight deafness 
is denied.  



		
	S. L. KENNEDY
	Veterans Law Judge
	Board of Veterans' Appeals



 

